225 F.2d 959
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.NORTH STAR WOOLEN MILL COMPANY.
No. 15331.
United States Court of Appeals Eighth Circuit.
Sept. 17, 1955.

H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Special Asst. to Atty. Gen., and John Potts Barnes, Chief Counsel, Internal Revenue Service, Chicago, Ill., for petitioner.
Kenneth Taylor, Minneapolis, Minn., for respondent.


1
Petition to review decision of Tax Court, 22 T.C. 1237, dismissed without costs to either party, on stipulation of counsel for respective parties.